United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 26, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50191
                         Summary Calendar


CHARLES RAYMOND LEE, JR.,

                                    Plaintiff-Appellant,

versus

JIM WILSON, Sheriff Williamson County; GEORGE DECKARD, Jailor
Williamson County Jail,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 1:04-CV-773
                       --------------------

Before KING, BARKSDALE, and GARZA, Circuit Judges.

PER CURIAM:*

     Charles Raymond Lee, Jr., Texas prisoner # 904078, filed a

pro se 42 U.S.C. § 1983 lawsuit against Deckard and Sheriff Jim

Wilson, in their individual and official capacities.     After the

district court dismissed Lee’s case on summary judgment, Lee

timely filed a notice of appeal.

     Lee appeals the dismissal of his claims that Deckard

violated his constitutional rights by using excessive force and

denying him medical treatment.   This court reviews de novo a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50191
                                -2-

district court’s order granting a party’s summary-judgment

motion.   Whittaker v. BellSouth Telecomms., Inc., 206 F.3d 532,

534 (5th Cir. 2000); see also FED. R. CIV. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).

     Lee’s excessive force claim was based on his allegation that

he suffered a “busted lip” that bled when Deckard closed a portal

door through which food is passed.   Lee further described his lip

injury as the kind that might be incurred in a basketball game,

and he alleged that he suffered headaches as a result of his

injury.   Crediting Lee’s allegations as true under the summary

judgment standard, we affirm the dismissal of his excessive force

claim because Lee’s injury was de minimis in the context given

that Deckard’s closing of the portal door was a reasonable

attempt to maintain order in response to Lee’s complaints.     See

Hudson v. McMillian, 503 U.S. 1, 6-7 (1992); Glenn v. City of

Tyler, 242 F.3d 307, 314 (5th Cir. 2001); see also Hare v. City

of Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en banc) (pretrial

detainee case).

     Lee also appeals his claim that he was denied medical care

for his injured lip.   Given the circumstances, the district court

correctly entered summary judgment for the defendants because

Lee’s injury was de minimis and their conduct was not “‘repugnant

to the conscience of mankind.’”   Stewart v. Murphy, 174 F.3d 530,

534 (5th Cir. 1999) (quoting McCormick v. Stalder, 105 F.3d 1059,

1061 (5th Cir. 1997)); see also Hare, 74 F.3d at 639, 648.
                           No. 06-50191
                                -3-

     Lee has moved for appointment of counsel, arguing that

appointment of counsel is needed in order to obtain records,

interview witnesses, and investigate Lee’s claims.   Lee has not

shown exceptional circumstances, and his request for appointment

of counsel is denied.   Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987).

     AFFIRMED; MOTION DENIED.